          Case 2:19-cv-00739-GMN-NJK Document 45 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   XIAOYE BAI,
                                                           Case No.: 2:19-cv-00739-GMN-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
14   REUBART, et al.,                                                [Docket No. 37]
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for reconsideration of the order denying his
17 request for appointment of counsel. Docket No. 37; see also Docket No. 26 (order denying request
18 for appointment of counsel). Defendants filed a response in opposition. Docket No. 38.
19         Motions for reconsideration are disfavored. Local Rule 59-1(b); see also Koninklijke
20 Philips Elecs. N.V. v. KXD Tech., Inc., 245 F.R.D. 470, 472 (D. Nev. 2007) (“Reconsideration is
21 an extraordinary remedy, to be used sparingly” (citation and internal quotations omitted)). The
22 Local Rules provide the applicable standards in addressing whether the Court should reconsider
23 an interlocutory order, indicating that reconsideration may be appropriate if (1) there is newly
24 discovered evidence that was not available when the original motion or response was filed, (2) the
25 Court committed clear error or the initial decision was manifestly unjust, or (3) there is an
26 intervening change in controlling law. Local Rule 59-1(a).
27         In this case, Plaintiff’s motion for reconsideration has added some additional detail, such
28 as the fact that he has previously obtained help with legal filings from another inmate. Considering

                                                    1
         Case 2:19-cv-00739-GMN-NJK Document 45 Filed 01/27/21 Page 2 of 2




 1 the new arguments made, the Court is not persuaded that circumstances exist that would justify
 2 reconsideration.
 3        Accordingly, the motion for reconsideration is DENIED.
 4        IT IS SO ORDERED.
 5        Dated: January 27, 2021
 6                                                           ______________________________
                                                             Nancy J. Koppe
 7                                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
